By the Court,

Nelson, J.
The attachment in this case appears to have been issued under the 34th section of the “ act to abolish imprisonment for debt and to punish f; audulent debtors.” Statutes, session of 1831, p. 404. And it is manifest that the justice exceeded his jurisdiction, as that act fixes fifty dollars as the extent of the demands for which justices may issue attachments. Besides, the bond was defective in not truly setting forth the suit in which the attachment issued, and the affidavit was wholly insufficient in omitting to state that the defendant was about to dispose of his property with the intent to defraud his creditors, and also in omitting to state the facts and circumstances upon which the applicant relied in support of his application. These omissions, it seems, were intended to be supplied by a verbal statement of the applicant, which the statute does not authorize.
Judgment reversed.